Citation Nr: 9916130	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-13 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION


The veteran served on active duty from January 1961 to 
December 1963.  

The Board of Veterans' Appeals (Board) notes that the current 
appeal arose from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  The RO denied entitlement to service 
connection for broken ribs, status post fracture of the left 
middle and ring fingers, and osteoarthritis of the 
lumbosacral spine due to degenerative disc disease as 
secondary to service-connected left lower extremity 
disability; and a TDIU.  

The veteran's June 1998 notice of disagreement (NOD) with the 
above determination appears to have encompassed all claims 
denied by the RO in the May 1998 rating decision.  However, 
the RO issued a statement of the case (SOC) solely pertaining 
to entitlement to TDIU.  Any doubt as to the extent of the 
claimant's appeal was resolved when he filed his substantive 
appeal wherein he limited pursuit of his appeal to the denial 
of a TDIU.  The Board has accordingly construed the issue for 
appellate review as limited to the denial of a TDIU.


FINDINGS OF FACT

1.  Service connection has been granted for tear of the left 
medial semilunar cartilage, with post operative residuals, 
meniscectomy, evaluated as 30 percent disabling; traumatic 
osteoarthritis, degenerative joint disease, left knee, 
evaluated as 10 percent disabling; and residuals of fracture 
of the right wrist (major), evaluated as noncompensable.  The 
combined schedular evaluation is 40 percent.

2.  The veteran completed the eighth grade; has occupational 
experience as a self-employed farmer and tractor operator, 
with the local sheriff's department tracking down stolen 
horses and loose animals, as a deep sea diver, agriculture 
inspector, marina manager, in bait and tackle shops, airplane 
loading and cleaning, and as chief agent for an airline; and 
last worked full time in the mid 1990's. 

3.  Service-connected disabilities, when evaluated in 
association with his educational attainment and occupational 
experience, are not of sufficient severity as to preclude his 
engaging in all types of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes on the basis of individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record shows that service 
connection has been established for tear of the left medial 
semilunar cartilage, with post operative residuals, 
meniscectomy, evaluated as 30 percent disabling; traumatic 
osteoarthritis, degenerative joint disease, left knee, 
evaluated as 10 percent disabling; and residuals of fracture 
of the right wrist evaluated as noncompensable.  The combined 
schedular evaluation is 40 percent.  

The veteran has completed the eighth grade and has had 
occupational experience as a self-employed farmer and tractor 
operator as well as prior work experience with the local 
sheriff's department animal control tracking down stolen 
horses, and loose animals.  



The veteran also worked as a deep sea diver, agriculture 
inspector and marina manager.  He noted working in a bait and 
tackle shop.  Moreover, he worked in airplane loading and 
cleaning as well as a chief agent for an airline.  He reports 
last working on a full time basis in the mid 1990's.

On a report of a VA general medical examination in March 
1998, the veteran noted that his biggest health problems were 
his left knee and back.  He noted having left knee surgery in 
1970.  Also, he noted having back surgery in 1977 and 1979.  
He noted fracturing his right ankle in 1991.  He broke his 
ribs in 1994.  He also noted that he had some broken fingers.  

On objective examination, he was described as a well 
developed and well nourished individual who was in no acute 
distress.  He wore a left postoperative knee brace and was 
limped.  Examination results revealed two broken fingers of 
the left hand, tear of the left medial semilunar cartilage, 
low back pain, broken ribs, and fracture of the right ankle.  
The examiner referred to a VA orthopedic examination 
undertaken at that time.  

On a report of a VA orthopedic examination in March 1998, the 
veteran was described as a well developed and well nourished 
individual.  Examination of the left leg revealed 
circumference of 17 inches, whereas that of the right leg was 
18 inches showing one inch of atrophy of the left thigh.  He 
had moderate laxity of the medial and lateral collateral 
ligaments of the left knee, necessitating a long leg brace.  
He had a 5 inch medial parapatellar scar.  The scar was 
healed, nontender and mobile.  He had markedly positive 
patellar entrapment test on the left.  

The examiner noted he could palpate osteophytes when he 
rubbed the patella against the femoral condyle.  He had 
crepitation when he simply extended and flexed his left knee.  

Range of motion of the right knee revealed 0 degrees 
extension, 130 degrees flexion, and the left knee revealed 0 
degrees extension and 105 degrees flexion with marked loss of 
motion.  X-rays of the left knee showed marked degeneration 
of the lateral compartment with practically no cartilage 
showing between the distal femur and proximal tibia.  On the 
medial compartment he had narrowing of the joint space.  He 
had osteophytes on the medial side of the tibia from the 
tibia and femur.  He also had bad osteophytes on the 
patellofemoral joints.  

Pertinent findings obtained on examination show straight leg 
raising was to 85 degrees bilaterally.  Negative Lasegue's 
and negative Patrick's were noted. The veteran had 
considerably decreased extensor longus power on the left 
rated as 3 to 4-plus and the right rated 5-plus.  Deep tendon 
reflexes were equal and active at 2-plus.  An examination of 
both hands revealed swollen joints at the left metacarpal 
phalangeal joints of the left index and right index, middle 
and ring fingers.  

X-rays showed no evidence of arthritis in these areas.  Range 
of motion of the fingers of both hands was normal.  Diagnoses 
were torn meniscus of the left knee with severe 
osteoarthritis, herniated intervertebral disc, L5-S1, status 
postoperative, times two, osteoarthritis of the lumbosacral 
spine secondary to degenerated disc and fractured fingers of 
the left hand, healed.  The examiner recommended that the 
veteran go to the orthopedic clinic and request a total 
replacement of the left knee.  The examiner noted the veteran 
was old enough to take good care of it and needed such a 
thing.  

In February 1999, the veteran attended a Video Conference 
hearing before the undersigned Member of the Board in 
Washington, D. C. while the veteran was at the RO.  A copy of 
the hearing transcript is on file.  The veteran testified 
that his service-connected left knee disability primarily 
precluded him from substantially gainful employment.  He 
stated that he wore a knee brace for stability.  He reported 
that his knee cap needed to be realigned approximately three 
times, daily.  He also testified to having been prescribed a 
cane for ambulating purposes.  He stated that while he was 
unable to drive a car due to insufficient space that tended 
to lock his knee, he was able to drive a truck although not 
with a standard transmission.  

The veteran recounted having problems walking whatever the 
distance.  He reported being able to walk approximately 50 
yards before stopping to rest due to lower extremity 
symptoms.  He testified he was able to go up stairs much 
better than to go down.  He reported he was self-employed and 
operated a tractor.  He farmed in the farming season.  He 
also pulled a mower behind his tractor and mowed pipe lines 
for oil companies.  He noted taking medication for arthritis 
as well as a muscle relaxer.  He was not receiving Social 
Security benefits.  He wore a back brace and was unable to 
bend.  He stopped working completely in the Spring of 1997 
when he had to sell his tractor.  

The veteran tried a sitting job but did not last more than 
fifteen minutes due to back and lower extremity symptoms.  It 
was indicated that the Board would hold the veteran's case in 
abeyance giving him 60 days to submit any additional medical 
documentation since it was learned he had filed a claim for 
Social Security benefits within the past year.  He was 
scheduled to see a Social Security physician that month and a 
determination on his Social Security claim appeared imminent. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  


Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. 
§ 4.15.






In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim for a total rating for compensation purposes based 
upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service- connected 
disabilities.  38 C.F.R. § 3.341(a).  

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered. 38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  



The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment. Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1997).  

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.


Analysis

As an initial matter, the Board notes that the veteran's 
claim for entitlement to TDIU is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Procelle v. Derwinski, 
2 Vet. App. 629, 631 (1992); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the veteran's claim is not 
inherently implausible.  Furthermore, all relevant facts have 
been properly developed.  At the video-conference hearing in 
February 1999, the veteran was given a 60 day period in which 
to submit any additional pertinent evidence discussed at the 
hearing.  No additional records were submitted.  

Since there is no indication that there are additional 
pertinent available records which the RO has not attempted to 
obtain, no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist is not always a 
one-way street.  Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait 
for it.  Id.

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment primarily associated with his service-connected 
left lower extremity disabilities.  It is argued that the 
current VA clinical records support entitlement to individual 
unemployability benefits due to service-connected 
disabilities.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of his or her individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
includes a subjective standard..  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (O.G.C. Prec. 95-91); 57 Fed. Reg. 2317 (1992).  The Board 
is bound in its decision by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).

In determining whether the veteran is entitled to a total 
disability rating for compensation purposes on the basis of 
individual unemployability, neither his nonservice-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board may not 
consider the effects of the veteran's broken ribs, fractured 
left middle and ring fingers, osteoarthritis of the 
lumbosacral spine and any other nonservice-connected 
disabilities on his ability to function.

As the Board noted earlier, in order to evaluate the 
veteran's claim under the objective standard, the Board has 
evaluated the service-connected disabilities under the VA 
Schedule for Rating Disabilities.  Disability evaluations are 
determined by the application of a rating schedule which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify 
the various disabilities.  Under 38 C.F.R. § 4.16(a) a total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability; that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantial gainful occupation 
as a result of service-connected disabilities.


In such an instance, if there is only one such disability, it 
must be rated as 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more and sufficient additional disability ,must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advanced age.  38 C.F.R. §§ 3.341(a) and 419 (1998).

A comprehensive review of the record shows that on recent VA 
general medical and orthopedic examinations in March 1998 the 
veteran was described as a well developed and well nourished 
individual who was in no acute distress.  While the examiner 
recommended that the veteran go to the orthopedic clinic and 
request a total replacement of the left knee, there was no 
suggestion that the veteran was unemployable due to service-
connected disabilities.  No impairment associated the 
veteran's service-connected residuals of a right wrist 
fracture was noted.  The RO has evaluated this disability as 
noncompensable under diagnostic code 5215 of the VA Schedule 
for Rating Disabilities.  The noncompensable evaluation is 
predicated on no ascertainable residuals shown by the 
evidence of record.  38 C.F.R. § 4.31 (1998).

Under diagnostic code 5215, a 10 percent evaluation may be 
assigned for limitation of motion of the major or minor wrist 
with palmar flexion limited in line with forearm or 
dorsiflexion less than 15 degrees.  Neither of the above 
requisite criteria have been shown on examination.  The 
current VA examinations of record have demonstrated no 
functional loss of the right wrist due to pain, weakened 
movement, incoordination, arthritis, etc.; thereby precluding 
assignment of a compensable evaluation with application of 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

The veteran is rated as 30 percent disabled for his tear of 
the left medial semilunar cartilage with postoperative 
residuals of a meniscectomy under diagnostic code 5257 of the 
VA Schedule for Rating Disabilities.  This is the maximum 
schedular evaluation under this code which contemplates 
severe recurrent subluxation or lateral instability of a 
knee.  

The VA examinations of record failed to demonstrate 
limitation of extension of the left  leg to 30 degrees which 
would have warranted assignment of a 40 percent evaluation 
for the left knee under diagnostic code 5261.  The veteran 
has not alleged nor does the record show that his left lower 
extremity is manifested by nonunion of the tibia and fibula 
with loose motion even though he uses a brace; accordingly, a 
40 percent evaluation under diagnostic code 5262 is not 
warranted.  

Additionally, ankylosis of the left knee was not shown when 
the veteran was examined by VA in connection with his claim 
for TDIU.  Thus, a 40 percent evaluation under diagnostic 
code 5256 may not be assigned for his left knee disability.  
As the veteran is already in receipt of the maximum schedular 
evaluation of 30 percent under diagnostic code 5257 for his 
left knee disability, consideration of a higher rating for 
functional loss due to pain, etc., under 38 C.F.R. §§ 4.40, 
4.45 is not warranted.  The Board notes that the RO has 
already assigned a separate evaluation of 10 percent for 
traumatic arthritis of the left knee, thereby having applied 
the directives of the VA general Counsel as expounded in 
VAOPGCPREC 23-97.  

Based on the analysis above, the veteran does not meet the 
minimum requirements for a 100 percent disability evaluation 
under 38 C.F.R. § 4.16(a).  The veteran's combined disability 
evaluation is 40 percent and none of his disabilities are 
rated as 40 percent or more.  Accordingly, he has not met the 
minimum standard requirements for a total disability rating 
for compensation purposes on the basis of individual 
unemployability.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
on the basis of individual unemployability, if the rating did 
not entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b). Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disabilities.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998); however, the evidence fails to show 
that the disabilities in question are so exceptional or 
unusual as to warrant the assignment of an extraschedular 
evaluation.  As indicated in governing regulation and Court 
precedents, 38 C.F.R. § 3.321(b)(1) applies only in 
"exceptional" cases where the ratings in the VA Schedule 
for Rating Disabilities are inadequate to compensate for the 
average loss of earning capacity attributable to specific 
disabilities.

However, neither the veteran nor his representative have 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating under 38 C.F.R. § 3.321(b)(1) is not before 
the Board at this time.  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Based on a review of the current evidence of record, the 
Board finds that the issue of extraschedular entitlement 
under § 3.321(b)(1) has not been raised by the record.  
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); Meyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  

There is no indication that the veteran's service-connected 
disabilities influence employability in ways not contemplated 
by the rating schedule.  If the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  In 
any event, this issue is not before the Board or the RO at 
this time.

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantial gainful occupation by 
reason of service-connected disabilities. As noted in Kellar 
v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under § 4.16(b) are based on different factors, 
the evidence must show that the veteran is unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities.  





In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
disabilities of the left lower extremity and right wrist, 
evaluated as 40 percent disabling combined, cause him to be 
unable to secure and follow a substantially gainful 
occupation.

When the examination findings regarding the veteran's 
service-connected disabilities are considered in light of his 
various types of employment over the years, it becomes 
apparent that the evidence does not show that the veteran's 
service-connected disabilities alone prevent him from 
securing a gainful occupation.  In addition to service-
connected disabilities, the record shows that the veteran has 
significant nonservice-connected disabilities which impact 
upon his employability status.  The veteran, himself concedes 
such fact.  

The effects on the veteran's employability of his nonservice-
connected disabilities and his age cannot be considered.  
Only the impact of the service-connected disabilities can be 
taken into consideration.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran. However, there is no 
regulation that provides a basis upon which to assign a total 
disability rating for compensation purposes on the basis of 
individual unemployability for the reasons discussed herein.  

Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of that matter 
on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

